          Case 1:20-cv-06719-AKH Document 53 Filed 01/07/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 MUJAE GROUP, INC.,                                             :
                                                                :   ORDER GRANTING IN PART
                                              Plaintiff,        :   AND DENYING IN PART
                                                                :   DEFENDANTS’ MOTION TO
                 v.                                             :   DISMISS
                                                                :
 SPOTIFY USA INC., et al.,                                      :   20 Civ. 6719 (AKH)
                                                                :
                                              Defendants.       :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:
                 Plaintiff is an application developer, and Defendants are a popular audio

streaming service. On April 30, 2020, Plaintiff commenced this action against Defendants,

alleging, (i) violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836, (ii) misappropriation of

trade secrets under New York law, (iii) misappropriation of ideas under New York law,

(iv) unfair competition under New York law, (v) misappropriation of skills and expenditures

under New York law, and (vi) unjust enrichment under New York law. See ECF No. 23

(“Amended Complaint”). Defendants now move to dismiss the action pursuant to Federal Rule

of Civil Procedure 12(b)(6). See ECF No. 40. The Court held a hearing on January 7, 2021, on

the instant motion to dismiss. For the reasons discussed below as well as stated on the record,

Defendants’ motion to dismiss is granted in part and denied in part.

                 Defendants argue, as a threshold matter, that Plaintiff’s claims for

misappropriation of trade secrets under federal and New York law should be dismissed as

time-barred. See ECF No. 41, at 6. Accepting “as true all of the factual allegations contained in

the [Amended Complaint],” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 572 (2007), drawing

“all inferences in the light most favorable to the non-moving party’s favor,” In re NYSE

Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007), and determining whether the Amended

Complaint “contain[s] sufficient factual matter, accepted as true, to state a claim to relief that is

                                                       1
          Case 1:20-cv-06719-AKH Document 53 Filed 01/07/21 Page 2 of 3




plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted), the

Court finds that the Amended Complaint plausibly pleads that Plaintiff had no reason to suspect

any misuse of its confidential information by Defendants prior to the release of Spotify Ad

Studio in September 2017, and misappropriation of Plaintiff’s trade secrets is, until this date, a

continuing tort. See Uni-Systems, LLC v. United States Tennis Ass’n, Inc., 350 F. Supp. 3d 143,

178 (E.D.N.Y. 2018); CSFB HOLT LLC v. Collins Stewart Ltd., No. 02 CIV. 3069(LBS), 2004

WL 1794499, at *8 (S.D.N.Y. Aug. 10, 2004). The federal and New York misappropriation of

trade secrets claims are, therefore, not time-barred.

               With respect to the two misappropriation of trade secret claims, viewing the

Amended Complaint under the Twombly and Iqbal standards, the Court finds that the Amended

Complaint describes Plaintiff’s trade secrets with sufficient specificity “to inform [Defendants]

of what they are alleged to have misappropriated.” Medidata Sol., Inc. v. Veeva Sys. Inc., 2018

WL 6173349, at *3 (S.D.N.Y. Nov. 26, 2018). The Court further finds that Defendants’

assurance to keep any information shared by Plaintiff confidential constitutes “an agreement,

confidential relationship or duty” to maintain secrecy, Medtech Prods., Inc. v. Ranir, LLC, 596

F.Supp.2d 778, 803 (S.D.N.Y. 2008), and Plaintiff sufficiently protected the claimed trade

secrets with password and nondisclosure agreements. See ExpertConnect, LLC v. Fowler, 2019

WL 3004161, at *4 (S.D.N.Y. July 10, 2019) (holding that a trade secret plaintiff must allege

reasonable steps to protect its trade secrets, such as requiring employees to enter into NDAs and

protecting trade secrets through “password protected entry points”). Accordingly, Defendants’

motion to dismiss is denied with respect to the First, Second, and the attendant Sixth Counts of

the Amended Complaint. The remaining counts of the Amended Complaint, namely,

misappropriation of ideas under New York law, unfair competition under New York law, and

misappropriation of skills and expenditures under New York law, are duplicative of the

misappropriation of trade secret counts. See Town & Country Linen Corp. v. Ingenious Designs

                                                  2
         Case 1:20-cv-06719-AKH Document 53 Filed 01/07/21 Page 3 of 3




LLC, 436 F. Supp. 3d 653, 667 (S.D.N.Y. 2020); Carson Optical Inc. v. eBay Inc., 202 F. Supp.

3d 247, 267 (E.D.N.Y. 2016); see also Fed. R. Civ. P. 12(f). As such, Defendants’ motion to

dismiss is granted with respect to the Third, Fourth, and Fifth Counts of the Amended

Complaint.

               For the foregoing reasons, as well as the reasons stated on the record and

incorporated herein, Defendants’ motion to dismiss is granted with respect to the Third, Fourth,

and Fifth Counts of the Amended Complaint, and denied with respect to the First, Second, and

Sixth Counts of the Amended Complaint. Plaintiff shall file a second amended complaint by

January 14, 2021, removing the dismissed causes of actions and allegations as to personal

jurisdiction. Defendants shall file their answer by February 4, 2021. The parties shall appear for

a status conference at 10:00 a.m., on February 26, 2021, to discuss a case management plan. The

Clerk is directed to terminate the open motion (ECF No. 40).



               SO ORDERED.

Dated:         January 7, 2021                          __/s/ Alvin K. Hellerstein______
               New York, New York                           ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                                3
